                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


ERIC McDONALD, et al.,

                            Plaintiffs,

                  v.                         Case No. 3:19-cv-00037-RRB

SOLDOTNA POLICE DEPARTMENT,
et al.,

                             Defendants.



                               ORDER OF DISMISSAL

         On May 16, 2019, the Court issued an Order of Dismissal with Leave to

Amend.1 This order instructed the plaintiffs to file an Amended Complaint by June

17, 2019 or file a notice of voluntary dismissal. The order also stated, “If the

plaintiffs does not file an Amended Complaint or Notice of Dismissal on the Court

form by June 17, 2019, the Court will dismiss the complaint and the action in its

entirety without further notice.”     The plaintiffs have neither filed an Amended

Complaint, nor a Notice of Voluntary Dismissal.           Accordingly, this case is

dismissed without prejudice. The Clerk of Court is directed to enter a judgment.

         IT IS SO ORDERED.

         DATED at Anchorage, Alaska this 27th day of June, 2019.

                                                  /s/ Ralph R. Beistline
                                                  Senior United States District Judge

1   Docket 3.



           Case 3:19-cv-00037-RRB Document 4 Filed 06/27/19 Page 1 of 1
